DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8, 9, 12-15, 19-21, 23, 24, 27, 53, 56, 57, 60-64 are pending in the application.  Claim 53, 56 and 57 are withdrawn. Claims 1-5, 8, 9, 19-21, 23, 24, 27 and 60-64 are currently under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 12, 14 and 60-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig (cited previously), in view of Kalbasi et al (The Journal of Clinical Investigation, 2013, Vol.123, No.7, pages 2756-2763) and Son et al (Journal of Immunotherapy, 2014, Vol.37, No.1 pages 1-7).  This rejection is rewritten to address the amendment.  
Wucherpfennig et al. teach a method for identifying a target gene for cancer therapy comprising measuring an activity of an unmodified T cell and of a modified T cell; comprising administering a modified T cell and unmodified T cell to a tumor bearing subject, wherein the T cell is modified by vectors expressing shRNA, isolating a selected population of T cells from a sample of said test subject; and identifying the candidate gene from said T cells (see page 6, 3rd paragraph, and page 14, 2nd paragraph, page 123, 3rd paragraph, and page 124, 2nd paragraph).  Wucherpfennig et al. teach the shRNA are identified as a candidate that enable robust T cell infiltration and accumulation in tumors, which indicates shRNA silence expression of gene(s) responsible or immunosuppression by tumors (page 14, 2nd full paragraph).  Wucherpfennig et al. teach that the activity is measured by proliferation (see page 14, 2nd paragraph line 6). Wucherpfennig et al. teach that the identifying is performed by deep-sequencing (see page 128, 1st paragraph).  Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1).  Wucherpfennig et al. teach that the isolating is performed by isolating the selected population of cells from a tumor sample and a non-tumor sample from the test subject (see page 128, 2nd paragraph).  Wucherpfennig et al. also teach that the test subject is a mouse, and said mouse may be a genetically engineered to express a T cell receptor specific for ovalbumin (see page 121, 3rd paragraph).  Wucherpfennig et al. further teach that T cells are labeled by GFP (see page 134, 3rd paragraph).  Wucherpfennig et al. further teach that the vector is lentivirus vector (see page 104, 5th line from bottom).  Wucherpfennig et al. demonstrated the identification of Ppp2r2d as an immunosuppression gene because silencing of the gene enhances anti-tumor activity of T cells (example 4).  
However, Wucherpfennig do not teach that the tumor-bearing subject is irradiated.
Kalbasi et al. teach radiation therapy may expand the therapeutic reach of immunotherapy for cancer treatment (see abstract).  Kalbasi et al. teach in vitro and in vivo mouse studies suggests that tumor irradiation exposes the complex antigenic environment by generating new peptides and increasing the pool of intracellular peptides for cross-presentation (see page 2758, 2nd col., 2nd paragraph).  Kalbasi et al. teach naïve T cells in draining lymph nodes of tumors irradiated with ablative doses proliferate to a far greater degree than in lymph nodes of non-irradiated tumors, which is important for shifting tumor microenvironment toward tumor elimination (see Figure 2, legend, page 2759, 1st col., 2nd paragraph).  Kalbasi et al. also teach RT induces systematic immunity toward distant tumor by induction of CD8+ T cells (see page 2759, 2nd col., 1st paragraph).  Kalbasi et al. teach that RT can also generate tumor specific cytotoxic T cells because cytotoxic T cells are more easily recruited to the tumor site due to release of chemokines such as CXCL16, upregulated death receptors, which all changes tumor microenvironment (see page 2759, 2nd col., 2nd paragraph).
Son et al. teach that CTLA-4 blockade enhances antitumor immunity of intratumoral injection of immature dendritic cells into irradiated tumor in a mouse colon cancer model (see abstract).  Son et al. teach that murine colon cancer cells were subcutaneously inoculated in the right and left sigh of mouse, and ionizing radiation was applied at a dose of 10 Gy to the tumor on the right sigh of mouse, and iDCs are injected intratumorally to the mouse together with CTLA-4 antibody (see page 2, 2nd col., 1st paragraph).  Son et al. teach that CTL-4 blockade increase tumor specific CTL activity (see page 4, Figure 2 and legend).
It would have been obvious to an ordinary skilled in the art that the method of discovering immunotherapy targets, i.e. immunosuppressive gene, taught by Wucherpfennig may be modified to use irradiated tumor based on the combined teaching of Wucherpfennig and Kalbasi et al.  The ordinary skilled in the art would recognize there is increasing amount of evidence that RT changes the microenvironment of the tumor thus result in enhancement of antitumor activity of immunotherapy that involves T cells based on the teaching of Kalbasi et al.  As demonstrated by Son et al., knockdown of CTLA-4 by antibody in T cells enhances antitumor activity of RT and iDC.  The ordinary skilled in the art would thus be motivated to identify additional target gene in T cells by using knockout down strategy as taught by Wucherpfennig et al. with a tumor microenvironment modified by ionizing radiation.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to irradiate a tumor in a test subject, exposing regular and modified T cell to the tumor microenvironment, and compare the T cell activity to identify the potential target gene.  Therefore, the claimed invention of claim 5 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 8, it would have been obvious to an ordinary skilled in the art to also include a non-irradiated subject as a control to identify genes that effect in irradiated microenvironment.  Establishing a control would have been routine experimentation for an ordinary skilled in the art.
Regarding claim 9, Wucherfennig teach the activity is proliferation measured by accumulation in tumor and resistance to apoptosis (see page 14, 2nd full paragraph line 6).
Regarding claim 12, Wucherpfennig et al. also teach that the test subject is a mouse (page 121, line 6).
Regarding claim 13, Son et al. teach that murine colon cancer cells were subcutaneously inoculated in the right and left sigh of mouse, and ionizing radiation was applied at a dose of 10 Gy to the tumor on the right sigh of mouse, and iDCs are injected intratumorally to the mouse together with CTLA-4 antibody (see page 2, 2nd col., 1st paragraph), which meets the limitation of two tumor mouse wherein only one tumor received targeted radiation.  
Regarding claim 14, Son et al. teach measuring size of tumor of the right flank, left flank, which are non-irradiated tumor (see Figure 2B, 2C and legend).
Regarding claim 60, Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1), which meets the limitation of a population of T cells with different genetic modification, wherein each T cell has at most one candidate knocked down or knocked out.  Wucherpfennig et al. teach selected T cells are enriched from the initial starting population of cells (page 132, 2nd paragraph, lines 6-10).  
Regarding claim 61, Wucherpfennig et al. teach that the identifying is performed by deep-sequencing (see page 128, 1st paragraph).  
Regarding claim 62, Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1).  Wucherpfennig et al. teach selected T cells are enriched from the initial starting population of cells (page 132, 2nd paragraph, lines 6-10).  
Regarding claim 63, Wucherpfennig et al. teach isolating the T cell from tumor and spleen (non-tumor sample) (page 132, 2nd paragraph, line 4 and 5).
Regarding claim 64, Son et al. teach measuring size of tumor of the right flank, left flank, which are non-irradiated tumor (see Figure 2B, 2C and legend).

Claims 1-4, 15, 19-21, 23, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wucherpfennig, in view of Kalbasi et al., Son et al and Guo et al (Leukemia and Lymphoma, 2009, Vol. no.2, pages 270278). This rejection has been rewritten to address the amendment.  
The teaching of Wucherfennig, Kalbasi et al. and Son et al. have been discussed above.  
Wucherfennig et al. teach methods for specially identifying regulatory mechanism that result in the loss of T cell function within the tumor microenvironment comprising: providing a population of T cells harboring vectors expressing shRNA, contacting said T cells with an immunosuppressive tumor; determining whether a shRNA restores T cells function (e.g., restores T cell infiltrate, proliferate within tumor microenvironment) within the immunosuppressive tumor, identifying a gene associated with a shRNA that restores T cell function within the tumor as a gene that inhibits T cell function (immunosuppression) within the tumor microenvironment.  
However, the teaching of Wucherfennig do not specifically teach that the contact occurs in vitro, cells isolated from irradiated tumor.  
Guo et al. teach the bone marrow microenvironment plays a critical role in malignant cell growth, patient survival and response to chemotherapy (see page 270, 1st col., 1st paragraph). Guo et al. teach a method to evaluate target gene, Notch-1 in tumor microenvironment by using co-culturing suppressor cells isolated from a subject with T cells that transfected with Notch-1 siRNA, Jurkat cells (see page 271, 2nd col., 3rd paragraph).  Guo et al. teach that in vitro co-culturing of BMDC and Jurkat cells with or without Notch-1 siRNA identifies that Notch-1 plays a role in chemotherapy resistance on Jurkat cells (see page 274, 2nd col., 3rd paragraph).  
It would have been obvious to an ordinary skilled in the art that the identification of target gene by cancer therapy as taught by Wucherfennig et al. may also be carried in an in vitro setting by isolating suppressor cells from the irradiated subject based on the combined teaching from Wucherpfennig, Kalbasi, Son and Guo et al. The ordinary skilled in the art would recognize that cells from microenvironment may be isolated from a subject and co-cultured in vitro with the T cell that has target gene knockout which may reflect the interaction in vivo based on the teaching of Guo et al. The ordinary skilled in the art would have been motivated to do perform an in vitro assay such as a co-culturing assay because in vitro assays may have faster turnaround compared to in vivo assay.  The level of skill in the art is high. Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to isolating suppressor cells from an irradiated subject and contacting the T cells in vitro to determine a target gene based on the combined teaching of Wucherpfennig, Kalbasi, Son and Guo et al.  Therefore, the claimed invention of claim 1 would have been obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 2, Son et al. teach that murine colon cancer cells were subcutaneously inoculated in the right and left sigh of mouse, and ionizing radiation was applied at a dose of 10 Gy to the tumor on the right sigh of mouse (see page 2, 2nd col., 1st paragraph).  
Regarding claim 3, Wucherfennig teach the activity is proliferation measured by accumulation in tumor and resistance to apoptosis (see page 14, 2nd full paragraph line 6).
Regarding claim 4, it would have been obvious to an ordinary skilled in the art to also include suppressor cells isolated from a non-irradiated subject as a control to identify genes that effect in irradiated microenvironment.  Establishing a control would have been routine experimentation for an ordinary skilled in the art.
Regarding claim 15, Wucherfennig teach the T cells are CD8+ cells isolated from a mouse (page 132, lines 3-4).
Regarding claims 19 and 20, Wucherpfennig et al. also teach that the test subject is a mouse, and said mouse may be a genetically engineered to express a T cell receptor specific for ovalbumin (see page 121, 3rd paragraph).
Regarding claim 21, Wucherpfennig et al. teach the T cells are identified using Thy1.1 reporter (page 132, 2nd paragraph, lines 2-4), which meets the limitation of being labeled.
Regarding claims 23 and 24, Wucherpfennig et al. teach the candidate gene is knocked out by lentiviral vector comprising shRNA (page 104, 5th line from bottom).
Regarding claim 27, Wucherpfennig et al. teach that the preparing of T cells comprising infecting T cells with a shRNA library, and the identifying comprises identifying the candidate gene to be the target gene based on enrichment of a dysfunctional T cell (see page 120, last paragraph, and page 126, example 1), which meets the limitation of a population of T cells with different genetic modification, wherein each T cell has at most one candidate knocked down or knocked out.  Wucherpfennig et al. teach selected T cells are enriched from the initial starting population of cells (page 132, 2nd paragraph, lines 6-10).  
Response to Arguments
In response to the previous rejection, Applicant argues that the effect of radiation is an inherent property of the claimed subject matter because the claim recite “an irradiated tumor-bearing subject” or “suppressor cells isolated from an irradiated tumor-bearing subject.  Applicant objects to the claim interpretation of “a gene that mediates immunosuppression” appears to be inconsistent with its ordinary and customary meaning, and lack support from the specification. Applicant cites Oxford Dictionary, which defines the term “mediate” as “bring about,” and Merriam-Webster Dictionary defines the term as “exhibiting indirect causation, connection, or relation” or “to effect by action as an intermediary.” Applicant further cites paragraph [00188] and [00189] to illustrate that the word “mediate” means bring about immunosuppression. Applicant asserts the present amendment makes the “identifying” not optional.  Applicant asserts that the amendment to claims 27 and 60 also makes it clear that step iv) is not optional. Applicant argues that none of the cited reference suggest that radiation can have any immunosuppressive effect because Kalbasi even teaches that radiation is known to enhance T-cell mediated immunity. 
The above argument has been considered but deemed unpersuasive. The meaning of “mediate” is multiple. As Applicant presented from the dictionary, it means “exhibiting indirect causation, connection, or relation.” In other words, it may have a mere connection or relation to immunosuppression, wherein the connection or relation is not causation. Even given the meaning of the “mediating” as defined by Applicant, the claimed method would still be obvious to an ordinary skilled in the art in view of the combined teaching from Wucherfennig and Kalbasi and Son because Wucherfennig clearly teaches the gene knockout or knockdown meditates immunosuppression (page 14, 2nd paragraph, and example 4).  Whether radiation is known to enhance T cell mediated immunity or suppress T cell mediated immunity does not change the fact that when a gene is knocked down and the T cell function is enhanced as a result of such knockdown. Therefore, the above rejection is still considered proper and maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636